DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/27/2020 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 8/27/2019. 
Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Status of Application
Claims 1-3 are pending. Claims 1 is the independent claim.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claim limitations 1-3 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” and “unit” coupled with functional language “that performs” and “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1-3 all recite A driving support device that performs steering control and deceleration control. In the specification, the corresponding structure found was “The ECU 10 is an electronic control unit including a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM), and a controller area network (CAN) communication circuit. The ECU 10 is connected to a communication network via the CAN communication circuit and is communicatively connected to the above-mentioned elements of the host vehicle 2. For example, the ECU 10 performs inputting and outputting of data by operating the CAN communication circuit based on a signal which is output from the CPU and realizes various functions by loading a program stored in the ROM to the RAM and executing the program loaded to the RAM. The ECU may include a plurality of electronic control units. The ECU 10 constitutes the driving support device 1” [Specification, ¶ 0021]. 
Claims 2-3 all recite a first processing unit configured to, a second processing unit configure to, a third processing unit configured to, and finally a forth processing unit configured to. In the specification, the corresponding structure found was “The ECU 10 is an electronic control unit including a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM), and a controller area network (CAN) communication circuit. The ECU 10 is connected to a communication network via the CAN communication circuit and is communicatively connected to the above-mentioned elements of the host vehicle 2. For example, the ECU 10 performs inputting and outputting of data by operating the CAN communication circuit based on a signal which is output from the CPU and realizes various functions by loading a program stored in the ROM to the RAM and executing the program loaded to the RAM. The ECU may include a plurality of electronic control units. The ECU 10 constitutes the driving support device 1” [Specification, ¶ 0021]. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “calculating a target lateral distance” and the claims preamble states “steering control”. Thus it is interpreted that the vehicle could be steered to a target distance. However, later, it states based on this target, a deceleration is increased.  Therefore it is unclear how a target amount is dictating an increasing amount, as it appears, it will always be the same? Therefore, as currently presented, the Claims  fail to clearly recite the metes and bounds of the claims. For example, if the target lateral distance is set, then whatever it is set too, will always have the same deceleration, as it is set. The Office will interpret any connection between lateral distance and speed as reading on the claim. Appropriate action is required.
Claim 1 states “as a difference which is obtained by subtracting the target lateral distance from a threshold value increases when the target lateral distance is less than the threshold value” and this limitation is unclear. The deceleration which is a value or rate is stated as a difference of length and this is unclear. Especially since the distance is a known as is the threshold. Therefore, as currently presented, Claim 1 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret an lateral distance and deceleration comparison as reading on the claims. Appropriate action is required.
Claim 2 states “depending on types” and this kind of unclear and relative claim language is unclear and indefinite. Can any two vehicle be different types, or are there threshold and levels that need to be compared to and crossed. As currently presented, Claim 2 fails to clearly recite the metes and bounds of the claims and are thus indefinite. The Office is going to interpret any object with thresholds as reading on this. Appropriate action is required.
Claim 2 states “calculate the target lateral distance and the difference for each of the one or more objects” and later states “based on the vehicle speed of the host vehicle, the position of the host vehicle, the risk potential field, and the threshold value for each of the one or more objects” and it is unclear what is being calculated. What is this difference? Based on Claim 1, in which claim 2 depends, the difference is subtracting the target lateral distance from the threshold, which the threshold increases, which is unclear. It is almost as if the difference is based on itself, based on distance, and then speed? As currently presented, Claim 2 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret this as any lateral offset based on these variables. Appropriate action is required.
Claim 2 states “a fourth processing unit configured to increase the target deceleration for at least one of the one or more objects” and this is unclear, as it appears that the system is attempting to control the objects and not the vehicle. Based on the specification, it appears that only self vehicle is controlled, thus Claim 2 is unclear and fails to clearly recite the metes and bounds of the claims. Further, if this deceleration is for self-vehicle based on the objects, how does this change? As currently presented, Claim 2 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret any deceleration based on these variables as reading on the claims. Appropriate action is required.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculating a distance and a deceleration
The limitations of calculating a distance and a deceleration, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “support device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computing device” language, “calculating a distance and a deceleration” in the context of this claim encompasses the user manually steps of making a decision about a possible vehicle control. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a support device to perform the calculating a distance and a deceleration steps. The device in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device to perform the calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-3 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 21.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the test script. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kubota et al.  (United States Patent Publication 2017/0349172).
With respect to Claim 1: Kubota discloses “A driving support device that performs steering control and deceleration control for avoiding an object which is detected in front of a host vehicle” [Kubota, ¶ 0011, 0055-0060 and Figure 2]; 
“the driving support device performing:  calculating a target lateral distance which is a target of the steering control and which is a lateral distance between the host vehicle and the object when the host vehicle passes by the object” [Kubota, ¶ 0011, 0055-0060, 0088-0090 and Figures 8a-8b]; 
“and  increasing target deceleration which is a target of the deceleration control and which is deceleration of the host vehicle when the host vehicle passes by the object” [Kubota, ¶ 0011, 0055-0060, 0088-0090 and Figures 8a-8b]; 
“as a difference which is obtained by subtracting the target lateral distance from a threshold value increases when the target lateral distance is less than the threshold value” [Kubota, ¶ 0011, 0055-0060, 0088-0090 and Figures 8a-8b].
With respect to Claim 2: Kubota discloses “The driving support device according to claim 1, comprising: a first processing unit configured to acquire the threshold value for each of one or more objects depending on types of the one or more objects” [Kubota, ¶ 0011, 0055-0060, 0088-0090 and Figures 8a-8b];  
“a second processing unit configured to calculate a risk potential field based on a vehicle speed of the host vehicle, a position of the host vehicle, a road width of a road on which the host vehicle is traveling, and positions of the one or more objects” [Kubota, ¶ 0011, 0055-0060, 0088-0090 and Figures 8a-8b];  
“a third processing unit configured to calculate the target lateral distance and the difference for each of the one or more objects based on the vehicle speed of the host vehicle, the position of the host vehicle, the risk potential field, and the threshold value for each of the one or more objects” [Kubota, ¶ 0011, 0055-0060, 0088-0090 and Figures 8a-8b]; 
“and  a fourth processing unit configured to increase the target deceleration for at least one of the one or more objects as the difference for the object increases when the target lateral distance for the object is less than the threshold value” [Kubota, ¶ 0011, 0055-0060, 0088-0090 and Figures 8a-8b].
Claim Limitation and interpretation: Claim 2 states “calculate a risk potential field” based on variables however does not state what type of math is being used to calculate this field or this value. If there are currently a required formula or method for calculating said field, the Office suggests including it in the claim language thus making it required, however as currently presented, any math or mathematical relationship, that uses these variable would read on this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 3 is rejected under 35 USC 103 as being unpatentable over Kubota et al.  (United States Patent Publication 2017/0349172) in view of Singh et al.  (United States Patent Publication 2018/0107871).
With respect to Claim 3: While Kubota discloses carrying out the analysis and control processes repeatedly as situations change while driving [Kubota, ¶ 0108], Kubota does not specifically state doing processes at different frequencies based on distance.
	Singh, which is also an object detection system teaches “wherein processing of the first processing unit and the second processing unit is periodically repeatedly performed when one or more objects of which a distance from the host vehicle is equal to or less than a predetermined first distance are detected” [Singh, ¶ 0010]; 
“and processing of the third processing unit and the fourth processing unit is periodically repeatedly performed when one or more objects of which a distance from the host vehicle is equal to or less than a predetermined second distance less than the predetermined first distance are detected” [Singh, ¶ 0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Singh into the invention of Kubota to not only repeat control calculations for obstacle avoidance as Kubota discloses but to also increase processing based on distance to obstacles as taught by Singh with a motivation of creating a more robust system that increases safety by adding processing time. Additionally,  the claimed invention is merely a combination of elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669